DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/25/2021 is acknowledged.
Claims 13, 17-20 and 22 are amended.
Claim 21 is cancelled.
Claims 23 and 24 are added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710060320.X, filed on 1/24/2017.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 7/23/2019 and 10/1/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Response to Amendment
Amendments filed on 2/25/2021 are entered for prosecution. Claims 13, 17-20 and 22-24 remain pending in the application. 

Response to Arguments
Applicant's arguments, see page 8-10, filed 2/25/2021, with respect to claim 13 have been fully considered but are moot because the arguments are based on newly added limitations in the amendment and new ground of rejections using a newly introduced reference (Samsung3) [or a newly introduced portion of an existing reference] are applied in the current rejection. Even without considering a newly introduced reference, it is obvious to the one of ordinary skill in the art that Samsung2 teaches the Applicant’s argued limitation as discussed below.

Regarding claim 13:
Applicant contends that “Samsung2 is silent with respect to information about an on-off indication. Therefore, Samsung2 fails to remedy the defects of Ishii and Samsung with respect to at least the above-referenced limitations of amended independent claim 13” (Page 10). 
Examiner respectfully disagrees. Samsung2 teaches wherein the “minimum SI indicates where a specific SIB is periodically broadcasted or provided on demand” (see, Samsung2: Section 2). Thus, UE knows whether an SI required by the UE is available in the cell and whether it is broadcast or not before it sends the other SI request by checking the minimum SI (see, Samsung2: Section 1). It is well known in the art that the availability of the one or more SIBs which are not periodically broadcasted and are provided on demand can be indicated using a single bit (e.g., on-off flag bit).
Therefore, the newly added limitation as claimed reads on the disclosure of Samsung2. However, for further clarify of the record, a newly introduced reference (Samsung3) is applied in the current rejection. Further explanations have been added for clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2010/0135208 A1, hereinafter Ishii) in view of Samsung (“System Information Signalling Design in NR”, 3GPP TSG-RAN WG2 Meeting #95, R2-164693, August 22-26, 2016, hereinafter Samsung1) further in view of Samsung (“On Demand SI Delivery: Signaling Aspects”, 3GPP TSG-RAN WG2 NR, R2-1700011, January 17-19, 2017, hereinafter Samsung2) further in view of Samsung (“Essential System Information (SI) and on-demand SI”, 3GPP TSG-RAN WG1 #87, R1-1612457, November 14-18, 2016, hereinafter Samsung3).

Regarding claim 13:
Ishii teaches a terminal (see, Ishii: Fig. 6, Mobile Station 100) comprising: a transmitter (transceiving unit 106) that transmits a request information, the request information being used to trigger a base station to transmit a second signaling; a receiver (transceiving unit 106) that receives the second signaling transmitted by the base station; and a processor (call processing unit 110) that carries out a processing according to the second signaling transmitted by the base station (See, Ishii: Abstract, “A user equipment terminal capable of communicating with a base station apparatus in a mobile communication system includes a transmitting unit configured to transmit to the base station apparatus a first signal …; a receiving unit configured to receive from the base station apparatus a second signal …; and a communication processing unit configured to perform communication processing based on … the second signal.”).
Ishii does not explicitly teach wherein a request information (i.e., the first signal in Ishii reference) transmitted by the UE (i.e., the terminal) is to trigger a base station to transmit on-demand signaling (i.e., the second signal in Ishii reference) and wherein the transmitter transmits the request information in a random access channel.
In the same field of endeavor, Samsung1 teaches wherein a request information transmitted by the UE is to trigger a base station to transmit on-demand signaling (see, Samsung1: Section 2 and Figure 1. For the standalone NR operation the minimum SI (System Information) required by the UE for camping on detected cell and subsequently accessing the camped cell is autonomously broadcasted periodically, while rest of the SI is provided to the UE(s) on demand, as shown in Figure 1). Samsung1 further teaches wherein the transmitter transmits the request information in a random access channel (see, Samsung1: Fig. 3 and Section 2.1.1, Approach 2 “UE transmits PRACH preamble specific to SI or set of SI which the UE wants to obtain.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii to include the teachings of Samsung1 in order to overcome the issues in periodic broadcast of all SI that leads to significant system overhead and poor energy efficiency (see, Samsung1: Sections 1 and 2).
	Ishii in view of Samsung1 does not explicitly teach wherein the transmitter transmits the request information using at least one of time-frequency 
In the same field of endeavor, Samsung2 teaches wherein the transmitter transmits the request information using at least one of time-frequency domain resources of a corresponding random access channel and a random access preamble of the corresponding random access channel, according to a correspondence between: on-demand signaling, and the at least one of time-frequency domain resources of the corresponding random access channel and random access preamble of the corresponding random access channel (see, Samsung2: Sections 1 and 2 teach that the minimum SI includes basic information for initial access to the base station and indicates whether a specific SIB is periodically broadcasted or provided on demand. UE transmits the on-demand SI request information to the base station according to a predefined correspondence (i.e., RACH preamble/resource specific to each SIB or set of SIBs reserved & indicted in minimum SI) from the base station for initial access to the base station. Regardless whether UE uses MSG1 and/or MSG3 based SI request approach, UE uses the preamble/resource of the PRACH for SI request. It is well-known to one of ordinary skill in the art that the transmission resources consists of time-frequency domain resources as used in LTE and/or NR. Proposal 3 teaches that “RACH preamble/resource specific to each SIB or set of SIBs are reserved & indicted in minimum SI.” Therefore, Samsung2 meets the broadly recited language of the claim.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii in combination of Samsung1 to include the teachings of Samsung2 in order to obtain the one or more SIBs which are not periodically broadcasted and are provided on demand according to the scheduling information in the minimum SI (system information) of the periodic broadcast (see, Samsung1: Sections 1 and 2).
Ishii in view of Samsung1 and Samsung2 does not explicitly teach wherein the receiver further receives information about an on-off indication before the transmitter transmits the request information. 
	In the same field of endeavor, Samsung3 teaches wherein the receiver further receives information about an on-off indication before the transmitter transmits the request information (see, Samsung3: Section 4 teaches wherein the NR minimum SI includes “Indicator whether other SI-block(s) periodically broadcasted or provided on demand.” The state of other SIB(s) is provided on demand can be considered as “on indication” and is periodically broadcasted as “off indication”, and the UE initiates on-demand SI acquisition procedure if an SI is required by the UE.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii in Samsung1 and Samsung2 to include the teachings of Samsung3 in order to obtain the one or more SIBs on demand which are not periodically broadcasted to the UE(s) based on the other SI availability indication in the minimum SI (see, Samsung3: Sections 3).
	Samsung1 further teaches wherein the processor further determines, according to the information about the on-off indication, whether to receive the on-demand signaling by transmitting the request information (see, Samsung1: Section 2.2.1, “If UE needs additional SI, it sends system information request message.” “UE indicates the one or more SI it needs in the system information request message.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii to include the teachings of Samsung1, Samsung2 and Samsung3 in order to overcome the issues in periodic broadcast of all SI that leads to significant system overhead and poor energy efficiency (see, Samsung: Sections 1 and 2).

Regarding claim 17:
As discussed above, Ishii in view of Samsung1, Samsung2 and Samsung3 teaches all limitations in claim 13.
	Samsung1 further teaches wherein the transmitter transmits the request information through Msg. 1 (see, Samsung1: Fig. 2B and Section 2.1.1, “UE transmits PRACH preamble reserved for requesting SI.” Here, the request information is transmitted through Msg. 1.).

Regarding claim 18:
As discussed above, Ishii in view of Samsung1, Samsung2 and Samsung3 teaches all limitations in claim 13.
	Samsung1 further teaches wherein the transmitter transmits the request information through Msg. 3 when transmitting the request information in an uplink shared channel (see, Samsung1: Fig. 2A and Section 2.1.1, “UE initiates the random access procedure as shown in Figure 2A. In the UL grant received in the random access response corresponding to the PRACH preamble transmitted by UE, UE sends system information request message.” Here, the request information is transmitted through Msg. 3 which is an uplink shared channel.).

Regarding claim 19:
As discussed above, Ishii in view of Samsung1, Samsung2 and Samsung3 teaches all limitations in claim 13.
	Samsung1 further teaches wherein the receiver receives the on-demand signaling within a predefined time window (see, Samsung1: Section 2.1.1, “In the above approaches if other SI is broadcasted based on UE request, before initiating system information request UE can look for other SI in broadcast signaling for a pre-defined time.”).

Regarding claim 20:
Ishii in view of Samsung1, Samsung2 and Samsung3 teaches all limitations in claim 19.
	Samsung1 further teaches wherein if the receiver fails to receive the on-demand signaling within one time window, then receives the on-demand signaling within next time window (see, Samsung1: Section 2.2.1, “If desired SI is not received during this pre-defined time then UE initiate system information request.” Accordingly, the UE receives desired SI within next time window.).

Regarding claim 22:
Claim 22 is directed towards a method performed by a user equipment (i.e., a terminal) that follows the same steps described in claim 13. As such, claim 22 is rejected under similar rationale to claim 13.

Regarding claim 23:
Claim 23 is directed towards a base station (see, Ishii: Fig. 4, Base Station Apparatus 200) comprising a receiver and a transmitter (see, Ishii: Fig. 4, Transceiving Unit 206) that perform the substantially similar steps described in claim 13 from the perspective of a base station. As such, claim 23 is rejected under similar rationale to claim 13.

Regarding claim 24:
(see, Ishii: Fig. 3, Radio Communication System 1000) comprising a terminal (Mobile Station 100) and a base station (Base Station apparatus 200) described in claim 13 and claim 23, respectively. As such, claim 24 is rejected under similar rationale to claim 13 and claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim 13: 
Samsung (“Contents of Minimum System Information”, 3GPP TSG-RAN WG2 Meeting #95, R2-165200, August 22-26, 2016) discloses the contents and functionality of the minimum system information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471